DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim amendment filed 9/06/2022 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment.
In view of the added claim limitations in the amendment, the previous ground of claim rejection is hereby withdrawn. Upon further consideration however, the pending claims are not allowable, and a new ground of rejection is presented in this office action. Since the new ground of rejection was necessitated by the claim amendment, this office action is final. Applicant’s arguments for patentability have been considered but are moot in view of the new ground of rejection presented in this office action. 

Information Disclosure Statement
	Information disclosure statement filed 10/04/2022 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-7, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2016/0370544 A1 to Badihi et al. (hereinafter “Badihi”).
	Regarding claim 1, Badihi discloses an apparatus, comprising: a silicon photonics (SiP) device that comprises a set of optical waveguides (36 in Figs. 16-17); and a micro-optical passive element (700 in Figs. 16-17) mounted on an edge of a cavity (702 in Fig. 16) etched into a silicon surface of the SiP device, wherein the micro-optical passive element is configured to direct optical signals therethrough (Fig. 17) between the set of optical waveguides and an external optical element.
	Regarding claim 2, Badihi discloses a mechanical structure that facilitates connection or disconnection between the external optical element and the micro-optical passive element (e.g. optical fiber ferule shown in Fig. 5A).
	Regarding claim 3, Badihi discloses wherein the cavity is a first cavity and the micro-optical passive element is a first micro-optical passive element (Fig. 18A), wherein the apparatus further comprises a second micro-optical passive element (806 in Fig. 18A) mounted on an edge of a second cavity (802 in Fig. 18A) etched into the silicon surface of he SiP device (paragraph [0126]).
	Regarding claim 4, Badihi discloses wherein the micro-optical passive element is configured to direct the optical signal to one or more lenses, and wherein one or more lenses provide the optical signal to the external optical element (paragraph [0123]).
	Regarding claim 5, Badihi discloses wherein the micro-optical passive element is configured to optically link the set of optical waveguides with the external optical element (i.e. the external optical element being optical fibers- paragraph [0125]; see also paragraph [0002]).
	Regarding claim 6, Badihi discloses wherein the micro-optical passive element is configured to removably connect to the external optical element (i.e. optical fiber connector- see example shown in Figs. 2, 5A, 5B, 6).
	Regarding claim 7, Badihi discloses wherein the SiP device is a silicon optical chip (see 526, 524 in Fig. 11).
	Regarding claim 9, Badihi discloses wherein the external optical element comprises an optical fiber (paragraph [0002]).
	Regarding claim 10, Badihi discloses wherein the external optical element is another SiP device (e.g. Figs. 8-9).
	Regarding claim 11, Badihi discloses wherein the external optical element is an optical multiplexing device (paragraph [0059]).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2022/084767 A1 (hereinafter “WO’767”).
	Regarding claim 18, WO’767 discloses a system, comprising: a silicon photonics (SiP) device that comprises a set of optical waveguides (20a in Fig. 2B); a micro-optical passive element (30 in Fig. 2B) mounted on an edge of a cavity (15 in Fig. 2B) etched into a silicon surface of the SiP device; and an external optical element (50 in Fig. 1B) mounted onto the micro-optical passive element (Fig. 1A), wherein the micro-optical passive element is configured to direct optical signals therethrough between the set of optical waveguides and the external optical element (Fig. 15).
	Regarding claim 19, WO’767 discloses wherein the SiP device is a silicon optical chip (page 4, lines 8-26; page 10, lines 16-17).
	Regarding claim 20, WO’767 discloses wherein the micro-optical passive element is a light turning collimator (Fig. 11B; page 15, lines 10-11).
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8, 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badihi.
	Regarding claim 8, Badihi discloses an apparatus according to claim 1 as already discussed above. However, it does not explicitly disclose the use of a light turning collimator as claimed in the present application. On the other hand, light turning collimators are well known and common in the optical waveguide art, and they offer distinct advantages over light collimating lenses. Light turning collimators impart both light collimating function and redirection of light to desired direction without the need for multiple optical elements. As such, light turning collimators allow for more compact optical device that require less number of optical elements. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Badihi to have a light turning collimator in the manner claimed in the present application.

	Regarding claim 12, Badihi inherently anticipates a method of manufacturing an apparatus of claim 1, since it fully discloses all the claimed elements of claim 1. Also, Badihi necessarily discloses the method step of mounting a micro-optical passive element onto an edge of the cavity formed on the silicon wafer since it discloses such a micro-optical passive element disposed in the cavity as already discussed regarding claim 1. Although various etching methods for forming the silicon photonics substrate are discussed in Badihi it does not explicitly disclose the method step of etching the cavity in the manner claimed in claim 12. Also, it does not explicitly disclose the method step of dicing the silicon wafer, in the manner claimed in claim 12. 
	On the other hand, such etching and dicing steps for forming silicon photonics device are well known and common manufacturing steps in the art. Etching and dicing steps are advantageously used in the art in order to produce optical device with precise and accurate dimensions and shapes for high coupling accuracy, low-loss optical waveguide device. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Badihi to use the method step of etching the cavity and dicing the silicon wafer, in the manner claimed in claim 12 of the present application.
	Regarding claim 15, Badihi renders the claimed limitations of claim 12 obvious as discussed above. In addition, since Badihi discloses the second cavity and a second micro-optical passive element disposed on the edge of the second cavity as discussed above regarding claim 3, it also renders the method step of etching the second cavity and mounting the second micro-optical passive element obvious. 
	Regarding claim 16, Badihi renders the claimed limitations of claim 15 obvious as discussed above. Although Badihi does not explicitly disclose the method steps of dicing the silicon wafer, such dicing of silicon wafer for producing a first and second optical apparatus is well known and common in the art. One of ordinary skill in the art would readily recognize such method steps as advantageous and desirable since it would allow for formation of silicon photonics device with precise and accurate dimensional attributes.  Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Badihi to use the method step of dicing the silicon wafer producing a first and second optical apparatus, in the manner claimed in the present application.

Regarding claim 17, Badihi renders the claimed limitations of claim 12 obvious as discussed above. In addition, Badihi discloses directing the optical signal to one or more lenses, and providing the optical signals to the external optical element via the one or more lenses (paragraph [0123]; see also paragraph [0002]).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badihi in view of WO’767.
Badihi renders the claimed limitations of claim 12 obvious as discussed above. However, it does not explicitly disclose the method step further comprising attaching the optical apparatus to an optical fiber or a silicon photonics device via the micro-optical passive element as claimed in claims 13-14 of the present application. On the other hand, directly coupling an external optical element, such as optical fiber or a silicon photonics device via the micro-optical passive element is known in the art. For example, WO’767 explicitly discloses coupling an external optical element via a micro-optical passive element in the manner claimed in the present application (see Fig. 1A; Fig. 8A; Fig. 15 of WO’767). Such an optical coupling arrangement would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because it allows for a low-loss optical coupling with minimal back reflection and light scattering at the coupling interface. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the invention of Badihi to have a method step of attaching the optical apparatus to an optical fiber or a silicon photonics device via the micro-optical passive element as claimed in claims 13-14 of the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874